NOT FOR PUBLICATION

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


                               :
LORENZO HARDWICK,              :
                               :       Civil Action No. 12-7158(RBK)
               Petitioner,     :
                               :
          v.                   :                 OPINION
                               :
UNITED STATES OF AMERICA,      :
                               :
               Respondent.     :
                               :

KUGLER, United States District Judge.

                          I. INTRODUCTION

     On April 4, 2014, Petitioner Lorenzo Hardwick (“Petitioner”)

filed an all-inclusive amended § 2255 motion, alleging that he

received ineffective assistance by trial counsel and appellate

counsel. (All-Inclusive Amended § 2255 Mot., ECF No. 16.) On

September 18, 2018, the undersigned issued an Opinion and Order

denying   Petitioner’s   all-inclusive    amended   §   2255   motion.

(Opinion, ECF No. 23, Order, ECF No. 24.) On October 15, 2018,

Petitioner filed a motion for reconsideration of the Court’s

Opinion and Order, which is now before the Court. (Mot. for

Reconsideration, ECF No. 25.) For the reasons discussed below, the

motion for reconsideration is denied in part and the Court will




                                   1
order supplemental briefing on Grounds Five and Seven of the

motion.

                                   II.   BACKGROUND

      On February 22, 2005, a federal grand jury in Camden, New

Jersey returned an eight-count Superseding Indictment charging

Bernard Murray, Allen Resto, Lorenzo Hardwick, Jose Rodriguez and

Ramon Saldana with drug and firearms crimes. United States v.

Perez,      et   al.,   Criminal     Action      No.    02-684-5(RBK)(“Perez”)

(Superseding      Indictment,     ECF    No.   144.)    Count   One     alleged   a

conspiracy,      lasting   from    January     1998    to   September    2002,    to

distribute, and possess with intent to distribute, more than one

kilogram of heroin and more than 50 grams of crack cocaine, in

violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A) and 21 U.S.C. §

846. (Id., ¶1.) Petitioner and other individuals were named as

members and associates of the Perez Organization, which was alleged

to   have    controlled    and    directed     street-level     distribution      of

heroin and crack at drug sets in Camden. (Id., ¶2.)

      In the Superseding Indictment, it was alleged that the Perez

Organization controlled Camden drug sets located at 5th & Grant

Streets, 9th & Cedar Streets, 26th Street & River Road, and 7th &

Vine Streets, and it sought to expand its operations by opening

additional drug sets in Camden, including at Louis & Whitman

Streets and 34th & Federal Streets. (Id.) It was further alleged

that several of the drug sets were associated with the Sons of

                                         2
Malcolm X, a Camden-based street gang that distributed controlled

substances through drug sets to which the Perez Organization

claimed ownership and controlled through the use of violence and

threats of violence. (Perez, Superseding Indictment, ECF No. 144,

¶2.)

       The   Superseding   Indictment   specified     the     roles     that

Petitioner and others played in the Perez Organization. (Id., ¶3.)

Enrique Perez, Bernard Murray and Allen Resto were partners who

directed the Perez Organization’s drug distribution activities and

mediated disputes among the members; Murray obtained crack for the

organization and arranged for its distribution; Carlos Hernandez

supplied heroin; Petitioner, along with Joseph LaCourt, Arnaldo

Gomez, and Ramon Saldana, acted as managers who coordinated the

drug distribution activities of the drug sets and collected the

proceeds from the drug sales; Linda Castner worked at drug sets;

and Anthony Perez and Jose Rodriguez, among others, processed

heroin for the Organization. (Id.)

       In the Superseding Indictment it was also alleged that the

Perez   Organization   maintained   control   over   and    protected    its

operation through violence and threats of violence, including the

February 19, 2001 murder of Hiram Rosa; the March 11, 2001 murder

of Kenneth Allen; the October 20, 2001 murder of Troy James; and

the conspiracy during August and September 2002 to murder M.D.

(Id., ¶13.)

                                    3
     The Superseding Indictment contained a number of additional

counts.    Counts    Three    through    Five     charged    Murray,    Resto    and

Petitioner respectively with possessing, brandishing, discharging

and using a firearm during 1998 to 2002, in furtherance of the

drug-trafficking      conspiracy,        in    violation     of    18   U.S.C.    §§

924(c)(1)(A), (c)(1)(C), and 2. (Perez, Superseding Indictment,

ECF No. 172 at 6-8.) Count Six charged Murray, Resto and Petitioner

with possessing, brandishing, discharging and using firearms in

furtherance of the drug-trafficking conspiracy on February 19,

2001 (referring to the murder of Hiram Rosa), in violation of 18

U.S.C. §§ 924(c)(1)(A), (c)(1)(C), and 2. (Id., p. 9.)

     On March 25, 2003, Petitioner was indicted, with twelve co-

conspirators, in another drug conspiracy in violation of 21 U.S.C.

§   846.    United    States     v.     Tuten,     et     al.,    03-cr-228-4(FLW)

(D.N.J.)(“Tuten”)(Indictment, ECF No. 1, March 25, 2003). Of the

co-conspirators      who     proceeded    to     trial,    only    Petitioner    was

acquitted. (Tuten, Judgment, ECF No. 317.)

     Petitioner’s trial in the instant matter commenced on April

18, 2005, along with Defendants Murray, Resto, and Rodriguez.

(Perez, Minute Entry, ECF No. 196.) The jury rendered its verdict

of guilty on all counts on June 6, 2005. (Perez, Minute Entry, ECF

No. 275.)

     After the verdicts, Petitioner unsuccessfully moved for a new

trial. (Perez, Mot. for Acquittal, ECF No. 278; Minute Entry, April

                                         4
28, 2006, ECF No. 319.) Petitioner was sentenced on April 28, 2006,

and   received   a   life   sentence       on   Count   One,   and   additional

consecutive sentences based on his 18 U.S.C. § 924(c) conviction;

a consecutive five-year term of imprisonment on Count Five, and a

consecutive 25-year term of imprisonment on Count Six, for a total

of life imprisonment plus 30 years (360 months) consecutively.

(Perez, Judgment, ECF No. 320.)

      Petitioner filed a timely notice of appeal (Perez, Notice of

Appeal, ECF No. 327), which was consolidated with appeals of his

co-defendants (Perez, Mandate of USCA, ECF No. 389.) The Third

Circuit Court of Appeals addressed the merits of two issues:1 (1)

whether a waiver in a proffer agreement that allows the Government

to use a defendant's proffer statements as part of its case-in-

chief at trial is valid and enforceable; and (2) whether admission

of that proffer statement violated the Confrontation Clause rights

of other defendants who were implicated in that proffer statement.

United States v. Hardwick, 544 F.3d 565, 567 (3d Cir. 2008).




1The Third Circuit summarily dismissed Hardwick’s following claims
as without merit: (1) acceptance of Captain Joseph Bowen as an
expert on the Sons of Malcolm X was prejudicial error; (2) the
Assistant United States Attorney's vouching statements during
closing argument were reversible error; (3) the late admission of
pretrial statements of co-defendant Bernard Murray violated the
Confrontation Clause and constitutes reversible error; (4) use of
unproven, judicially found facts to enhance defendant's sentence
beyond the statutory maximum found by the jury was improper and
requires defendant's sentence to be vacated. United States v.
Hardwick, 544 F.3d 565, 567 n.1. (3d Cir. 2008).
                                       5
     The Third Circuit found no reversible error and affirmed the

convictions. Hardwick, 544 F.3d at 568. However, the United States

conceded that it had charged multiple § 924(c) counts improperly

and sought a remand to this Court for resentencing consistent with

a Justice Department policy memorandum. The Third Circuit ordered

the remand. Id. at 574.

     This Court held a resentencing hearing on January 5, 2010.

(Perez, Resentencing Transcript, ECF No. 415.) The Court sentenced

Petitioner to life imprisonment on Count 1, and a consecutive 60-

month sentence on Count 5 under 18 U.S.C. § 924(c). (Perez,

Judgment on Resentencing, ECF No. 418 at 2.) Petitioner filed a

notice of appeal on January 8, 2010. (Perez, Notice of Appeal, ECF

No. 419.) The Third Circuit affirmed Petitioner’s sentence on

November 21, 2011. United States v. Hardwick, 455 F. App’x. 151

(3d Cir. 2011.)

     Petitioner,   in   his   all-inclusive   amended   §   2255   motion,

alleged the following grounds for relief:

          Ground   One:   ineffective   assistance   of
          appellate counsel for failure to raise double
          jeopardy and collateral estoppel on direct
          appeal

          Ground Two: ineffective assistance of trial
          counsel for failure to object to violation of
          Amendment 599 at sentencing hearing

          Ground Three: ineffective assistance of trial
          counsel for failure to object to hearsay and
          other crimes evidence of Agent Sweeney,


                                   6
          testifying that Petitioner was the target of
          unsolved murders in Camden

          Ground   Four:  ineffective   assistance   of
          appellate counsel for failing to raise issue
          that the presence of a gun is not enough to
          trigger a conviction under 18 U.S.C. § 924(c)

          Ground   Five:  ineffective   assistance   of
          appellate counsel for failing to appeal drug
          amounts outside Petitioner’s participation in
          the conspiracy

          Ground Six: ineffective assistance of trial
          counsel for failing to appeal the application
          of U.S.S.G. §2D1.1 because Government failed
          to prove that the substance was crack

          Ground Seven: ineffective assistance of
          appellate counsel for failing to appeal
          mandatory minimum 10-year to life sentence
          minus the jury finding of threshold amounts
          attributed to Petitioner

          Ground Eight: ineffective assistance of trial
          counsel for failing to ask for a jury
          instruction that Petitioner could not conspire
          with Jose Perez because a conspiracy cannot
          rest on an agreement with a government
          informer

          Ground Nine: the increase in Petitioner’s
          mandatory minimum sentence on Count One
          violated the Sixth Amendment and Petitioner’s
          right to a jury.

(All-Inclusive Am. Mot., ECF No. 16, ¶12; see also Supp. Mem. of

Law in Supp. of Lorenzo Hardwick’s All-Inclusive Am. Mot. § 2255

to Vacate Petitioner’s Sentence and Conviction (“Petr’s Mem.”) ECF

Nos. 16-2 and 16-3.)

                         III. DISCUSSION

     A.   Motion for Reconsideration

                                7
    Petitioner asserts the following grounds for relief in his

motion for reconsideration:

         [1] The District Court Committed a Clear Error
         of Law in [Its] Application of the Totality of
         the Circumstance Test in Ground One

         [2] The Court Committed a Clear Error of Law
         in [Its] Application of the Rule of Collateral
         Estoppel in Ground One

         [3] The Court Committed a Clear Error of Law
         in [Its] Denial of Petitioner[’]s Violation of
         Amendment 599

         [4] The Court Committed a Clear Error of Law
         in [Its] Denial of Petitioner[’]s Ground Three
         Ineffective Assistance of Counsel Failure to
         Object

         [5] The Court Committed a Clear Error of Law
         When it Denied Petitioner’s Ground Four Ruling
         that It Was Moot

         [6] The Court Committed a Clear Error of Law
         in [Its] Denial of Petitioner[’]s Ground Five

         [7] The Court Committed a Clear Error of Law
         in [Its] Denial of Petitioner[’]s Ground Six


         [8] The Court Committed a Clear Error of Law
         in [Its] Denial of Petitioner[’]s Ground Seven

         [9] The Court Committed a Clear Error of Law
         in [Its] Denial of Petitioner[’]s Ground Eight

(Mot. for Reconsideration, ECF No. 25.)

    B.   Federal Rule of Civil Procedure 59(e)

    A motion for reconsideration under Rule 59(e) is not an

opportunity to relitigate a case. Blystone v. Horn, 664 F.3d 397,

415 (3d Cir. 2011).

                                8
          Accordingly, a judgment may be altered or
          amended   [only]   if   the  party   seeking
          reconsideration shows at least one of the
          following grounds: (1) an intervening change
          in the controlling law; (2) the availability
          of new evidence that was not available when
          the court granted the motion for summary
          judgment; or (3) the need to correct a clear
          error of law or fact or to prevent manifest
          injustice.

Id. at 415 (quoting Howard Hess Dental Labs., Inc. v. Dentsply

Int’l Inc., 602 F.3d 237, 251 (3d Cir. 2010).

     C.   Ground One(a): Double Jeopardy

     Petitioner contends that the Court erred in its assessment of

the third prong of the double jeopardy test, the overlap of

personnel between two conspiracies. (Mot. for Reconsideration, ECF

No. 25 at 4-5.) Petitioner relies on the Court’s finding that

Petitioner     was   the   only    named    conspirator      alleged   in   both

organizations. (Id.) He states that both indictments allege there

were unnamed co-conspirators; “[a]lso see [t]he Court[’]s Opinion

at 12 for some of the names of unindicted as well as indicted co-

conspirators.” (Id. at 5.)

     For the third prong of the double jeopardy test, Petitioner

has not identified any overlap in unindicted co-conspirators in

the Tuten/Paulk and Perez/Murray cases. He cites to page twelve of

the Court’s Opinion, where the Court listed the facts Petitioner

offered   in    support    of     his   claim   that   the    two   conspiracy

prosecutions were not distinct. (Opinion, ECF No. 23 at 12.) Perez


                                        9
was   a    defendant      in   the   Perez/Murray         Case    and    an     unindicted

confidential source in the Tuten/Paulk case. (Id.) Mark Lee was a

co-defendant in Tuten/Paulk and an unindicted witness against

Petitioner     in   the    Perez/Murray          case.    (Id.)    These      facts     were

considered by the Court and do not show there was an overlap in

personnel between the two conspiracies.

      Petitioner also challenges the Court’s application of the

fourth prong of the double jeopardy test. Petitioner argues the

Court erred by relying on the overt act of the murder of Hiram

Rosa as a distinguishing factor in the two charged conspiracies.

(Id. at 5-6.) Petitioner contends the Court should have focused on

whether there were two agreements or only one. (Id.)

      The Court applied the proper test in its Opinion. The overt

act   was   only    one    factor     in   determining       that       there    were   two

conspiracies to sell drugs on different drug corners in Camden,

led by two separate drug organizations. (Opinion, ECF No. 23 at

14-20.) Petitioner has not shown a clear error of law that requires

reconsideration of Ground One of his § 2255 motion.

      D.     Ground One(b):          Collateral Estoppel

      Petitioner       argues    that      the    Court    erred    in     denying       his

collateral estoppel claim by failing to examine the entire record

of the prior trial, including the pleadings, evidence charged and

other relevant evidence. (Mot. for Reconsideration, ECF No. 25 at



                                           10
6.) Petitioner does not point to any particular information in the

record that he believes the Court failed to consider.

       The Court applied the proper test under United States v.

Rigas,2 for Petitioner’s collateral estoppel argument. (Opinion,

ECF No. 23 at 20-25.) Petitioner has not shown a clear error of

law entitling him to reconsideration of his collateral estoppel

argument in Ground One of his § 2255 motion.

       E.   Ground Two:   U.S.S.G. Amendment 599

       Petitioner contends the Court erred in ruling on his Amendment

599 claim because the Court failed to recognize that the murder of

Hiram Rosa was in furtherance of Count One on the Superseding

Indictment. (ECF No. 25 at 8.) Petitioner is wrong. The Court

explained that Petitioner’s sentence for drug conspiracy on Count

One was not enhanced by any of the facts that supported his

conviction on Count Five for violation of 18 U.S.C. of § 924(c).

(Opinion, ECF No. 23 at 26-28.) Petitioner has not shown a clear

error of law entitling him to reconsideration of Ground Two of his

§ 2255 motion.

       F.   Ground Three: Ineffective Assistance of Trial Counsel
            Based on Failure to Object to Hearsay and Admission of
            404(b) Evidence

       In his challenge to Ground Three, Petitioner concedes that

Agent Sweeney properly testified to his involvement in the drug




2   605 F.3d 194 (3d Cir. 2010).
                                   11
conspiracy   investigation,   but    asserts   that   his   counsel   was

ineffective for failing to object to Sweeney’s testimony that

Petitioner was the target of unsolved murders in Camden, New

Jersey. (Mot. for Reconsideration, ECF No. 25 at 8.) This argument

is merely an attempt to relitigate Ground Three of Petitioner’s §

2255 motion. The Court carefully considered the potential for abuse

of out-of-court statements to show background and determined that

Agent Sweeney’s testimony was not improper nor was it prejudicial

to Petitioner. (Opinion, ECF No. 23 at 28-35.) Petitioner has not

shown a clear error of law entitling him to reconsideration of

Ground Three of his § 2255 motion.

     G.   Ground Four:   Count Six of the Superseding
          Indictment

     In Ground Four of Petitioner’s All-Inclusive Amended § 2255

motion, Petitioner asserted “Ineffective Assistance of [Appellate]

Counsel for failing to raise violation of count six § 924(c).”

(ECF No. 16 at 8.) Petitioner argued that he “was found guilty of

possession of a firearm, the case law of the statute hold that the

mere presence of a gun is not enough to trigger a conviction under

§ 924(c).” (Id.) The Government responded in its answer that Count

Six, violation of § 924(c), was dismissed when Petitioner was

resentenced. (Answer, ECF No. 19 at 18). In reply, Petitioner

asserted that he meant to challenge his conviction on Count Five,




                                    12
and the same argument applied, that mere presence of a gun is

insufficient to convict on § 924(c).

     Even if the Court had applied Petitioner’s argument to Count

Five of the Superseding Indictment rather than Count Six, his claim

would have failed; therefore there is no basis for this Court to

alter or amend the judgment under Rule 59(e). Petitioner argued in

his reply that there was insufficient evidence that his possession

of a firearm advanced or helped forward a drug trafficking crime.

(Reply, ECF No. 22 at 27.) Petitioner asserted the jury determined

only that Petitioner possessed a weapon. (Id. at 27-28.) Petitioner

quoted the testimony of E. Perez that “FuQuan would hold guns” and

Perez’s testimony that there was no need for guns on the drug sets.

(Id. at 27-28.)

     David Lopez testified that he asked Anthony for a gun to use

for protection against robbery of the drug set. Anthony gave him

a gun but took it back two days later. Then, Rick told Fu Quan

[Hardwick] to give Lopez a Tech 9. (T:5/16/05–3749:22-25; 3750:1-

3752:21.) (See also ECF No. 292 at 11-12.) This evidence supports

the conclusion that Petitioner held guns for the drug set, and the

guns were used to protect the drug set against robbery. Petitioner

has not shown a clear error of fact or law entitling him to

reconsideration of Ground Four of his § 2255 motion.




                                13
       H.   Ground Five: Ineffective Assistance of Appellate Counsel
            for failing to dispute drug amounts outside the scope of
            Petitioner’s participation in the conspiracy

       Petitioner argues that the Court failed to perform the three-

part test under U.S.S.G. § 1B1.3 to determine relevant conduct

drug amounts: (1) in furtherance of a jointly undertaken activity;

(2)    within   the    scope   of   the    agreement;      and    (3)   reasonably

foreseeable in connection with the criminal activity the defendant

agreed to undertake. (Mot. for Reconsideration, ECF No. 25 at 10-

11.)

       The basis for Ground Five in Petitioner’s motion to vacate,

set aside or correct sentence under § 2255 was that his sentence

was based upon disputed drug amounts attributed to him. (Petr’s

Mem., ECF No. 16-3 at 10-12.) He asserted that, at sentencing, the

Court failed to either make a finding as to the disputed drug

amount in the Presentence Investigation Report or a determination

that no such finding was necessary because the matter would not be

considered      at    sentencing.   (Id.       at   10.)   He    further   alleged

ineffective assistance of counsel because his counsel failed to

demand an evidentiary hearing on the drug amount; demand that the

government prove the drug amount; offer rebuttal evidence; or

demand a judicial finding of fact. (Id. at 11.)

       Petitioner further alleged, in support of Ground Five, that

the entirety of drugs involved in the conspiracy could not be

attributed to him pursuant to U.S.S.G. § 1B1.3, and that the Court

                                          14
must conduct a three-part test to determine the relevant conduct

of the defendant within the scope of the agreement. (Id. at 13.)

Ultimately, Petitioner argued that the Court erred in relying on

Enrique     Perez’s   testimony   that    Petitioner   participated   in   a

conspiracy     involving   1.5    kilograms   of   crack   cocaine   and   30

kilograms of heroin because there was no support in the trial

record for his testimony. (Id. at 13-14.) Petitioner maintained

that the Court erred in finding him responsible for all of the

drugs involved in the conspiracy. (Id. at 15.)

       The Government, and subsequently the Court, construed Ground

Five as a challenge under Apprendi3 to the jury’s fact finding with

respect to the drug type and quantity involved in the conspiracy.

(Opinion, ECF No. 23 at 37-38.) It does appear, however, that

Petitioner’s challenge is to the drug amount attributable to him

by the Court for sentencing purposes under U.S.S.G. § 1B1.3.

       The Court will reserve this claim to obtain supplemental

briefing by the Government.

       I.    Ground Six: Ineffective Assistance of Appellate Counsel
             for failing to appeal the application of the crack
             cocaine sentencing enhancement

       In support of his challenge to the Court’s ruling on Ground

Six, Petitioner argues that in            United States v. Murray, the

Government never provided specific or reliable evidence that the




3   Apprendi v. New Jersey, 530 U.S. 466 (2000).
                                     15
substance charged was crack. (Mot. for Reconsideration, ECF No. 25

at 11.) The Court found that the trial record was replete with

testimony that the Perez/Murray Organization was in the business

of selling crack and heroin, and specifically that Hardwick was

permitted for a period of time to sell crack at a certain location.

(Opinion, ECF No. 23 at 39.) Therefore, there is no basis for the

Court to reconsider Ground Six of Petitioner’s § 2255 motion.

      J.   Ground Seven: Ineffective Assistance of Appellate
           Counsel for failing to request a jury instruction to
           determine the quantity of drugs attributable to each
           defendant in the conspiracy

      As with Ground Five, Petitioner argues that the Court failed

to perform the three-part test under U.S.S.G. § 1B1.3 to determine

relevant conduct drug amounts: (1) in furtherance of a jointly

undertaken activity; (2) within the scope of the agreement; and

(3)   reasonably   foreseeable   in     connection   with   the   criminal

activity the defendant agreed to undertake.”         The Court reserves

this claim for supplemental briefing.

      K.   Ground Eight:     Ineffective Assistance for failing to
           request a jury    instruction that Hardwick could not be
           found guilty of   conspiracy if he were found to only have
           conspired with     Jose Perez who was a paid government
           informant

      In support of this claim, Petitioner quotes United States v.

Luck, 611 F.3d 183, 189-90 (4th Cir. 2010), “trial counsel was

ineffective when he failed to request an informant instruction …

because the jury was not cautioned to consider the special problems


                                   16
of credibility posed by the government’s paid informants.” The

Court denied this claim because the jury found that Petitioner

conspired not only with Perez but also with Bernard Murray, Allen

Resto and Jose Rodriguez, none of whom were government informants.

(Opinion, ECF No. 23 at 40.) Petitioner has not shown a clear error

of fact or law entitling him to reconsideration of Ground Eight of

his § 2255 motion.

                           IV.   CONCLUSION

     For the foregoing reasons, the Court denies Petitioner’s

motion for reconsideration in part and will order supplemental

briefing by the Government on Grounds Five and Seven of the motion

for reconsideration.




Dated: February 14, 2020



                                       s/Robert B. Kugler
                                       ROBERT B. KUGLER
                                       United States District JUDGE




                                  17
